CREEL NORA RTE FRI TES Raye tote

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

CITIZENS ASSET FINANCE, INC.,

Plaintiff,

-against-

JUSTICE AVIATION, LLC, JAMES C.
JUSTICE, II and JAMES C. JUSTICE
COMPANIES, INC.,

Defendants.

 

JUSTICE AVIATION, LLC,

Counterclaim
Plaintiff,

 

-against-

 

CITIZENS ASSET FINANCE, INC.,

Counterclaim
Defendant.

 

 

 

 

Powe NO OT 2018

 

 

Casto Te -0711s°

     

BNZALISDN J. NATHAN

H
UNITED STATES DISTRICT JUDGE

STIPULATION FOR ENTRY OF CONSENT JUDGMENT
AND OF PARTIAL DISMISSAL

IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned

attorneys for all parties who have appeared herein that:

1. Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(Gi), Count III of the Amended Complaint

(Docket No. 15) filed by plaintiff/counterclaim defendant Citizens Asset Finance, Inc. (“Citizens Se

Asset Finance”) shall be and hereby is dismissed with prejudice as against defendant James C. ovduwth

Justice Companies, Inc. and defendant/counterclaim plaintiff Justice Aviation LLC (“Justice

Aviation”);

 

 
SEENON dettiHertes? FikerrbeeHe® Page odie?

2. Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the Counterclaim of Justice Aviation,

set forth in the Answer of All Defendants and the Counterclaim of Justice Aviation LLC (Docket

 

No. 30) shall be and hereby is dismissed with prejudice as against Citizens Asset Finance; and

3. Pursuant to Fed. R. Civ. P. 54 and 58, the parties jointly request the immediate entry
of the Final Consent Judgment annexed as Exhibit A hereto, which Judgment is in favor of Citizens
Asset Finance and against Justice Aviation (on Count I of the Amended Complaint) and against
defendant James C. Justice, II (on Count II of the Amended Complaint), in the amount of
$2,550,000.00, inclusive of attorneys’ fees and costs through September __, 2018, plus 1) post-
judgment interest at the statutory rate, and 2) any attorneys’ fees and costs incurred by Citizens
Asset Finance in connection with enforcing its rights and remedies under such Final Consent

Judgment.

 
agent

THE ZIELKE LAW FIRM

By:_/s/ John H. Dwyer, Jr

Laurence J. Zielke

(admitted pro hac vice)
Izielke@zielkefirm.com

John H. Dwyer, Jr.

(admitted pro hac vice)
jdwyer@zielkefirm.com

462 South 4th Street, Suite 1250
Louisville, Kentucky 40202

T: +1 502 589 4600

F: +1 502 554 0422

Attorneys for Defendant/Counterclaim
Plaintiff Justice Aviation, LLC and
Defendants James C. Justice, I and
James C. Justice Companies, Inc.

LOMOTHABAINY DeetMTeR tS? Fike LIZeHe? Pagees-ot's?

VEDDER PRICE P.C.

By: /s/ Daniel C. Green

Daniel C. Green
dgreen@vedderprice.com
1633 Broadway, 31st Floor
New York, New York 10019
T: +1 212 407 7700

F: +1 212 407 7799

Douglas J. Lipke

(admitted pro hac vice)
dlipke@vedderprice.com
William W. Thorsness

(admitted pro hac vice)
wthorsness@vedderprice.com
222 North LaSalle Street, Suite 2600
Chicago, Illinois 60601
T: +1312 609 7500
F; +1 312 609 5005

Attorneys for Plaintiff/Counterclaim
Defendant Citizens Asset Finance, Inc.

 
